397 F.2d 248
McKEE & COMPANY, a partnership, Appellant,v.FIRST NATIONAL BANK OF SAN DIEGO, a national banking association, Appellee.
No. 22065.
United States Court of Appeals Ninth Circuit.
June 21, 1968.

Thomas R. Mitchell (argued), of Hervey & Mitchell, San Diego, Cal., for appellant.
Harry Hargreaves (argued), of Procopio Cory, Hargreaves & Savitch, San Diego, Cal., for appellee.
Before CHAMBERS and ELY, Circuit Judges, and BYRNE, District Judge.
PER CURIAM:


1
The judgment is affirmed. The question of denying an injunction is moot. This is for the reason that all of the events sought to be enjoined have now occurred.


2
Our judgment is without prejudice to any new action claiming damage occurring subsequent to the dismissal.


3
The parties shall bear their own costs.